In the absence of constitutional inhibition, the legislature has the right to provide for reimbursement of the expenses incurred by its members in attending the legislative sessions.
The question, then, is whether the constitution of this state contains such an inhibition. The only provision in reference to this subject is that contained in § 23, article II, which provides that each member of the legislature shall be paid for his services a certain per diem and "ten cents for every mile he shall travel in going to and returning from the place of meeting of the legislature." As I read this section, it in clear language provides that the ten cents a mile and the five dollars a day are to be paid to the legislators for their services;
making this purely a constitutional provision for salary and having no reference to the question of reimbursement for expenses. So reading the section, there is nothing therein contained which prohibits the legislature from making provision for such reimbursement. The most that the respondent can logically claim for this section is that its meaning is uncertain and that it is subject to two constructions. The rule recognized by the majority opinion and universally *Page 463 
applied is that, under such circumstances, an act by the legislature which is questioned as to its constitutionality is to have its interpretation arrived at by resolving all doubts and ambiguities in favor of its validity. It therefore appears to me that, whether you view the section of the constitution as one providing for services only, or whether the other view is taken — that the section is indefinite and uncertain — the same result must be arrived at, to wit, the sustaining of the action of the legislature in providing for reimbursement. This interpretation is not only demanded by well-settled legal principles, but has the sanction of the public good and necessity.
For these reasons, I must dissent.
FRENCH, PARKER, and ASKREN, JJ., concur with MACKINTOSH, C.J.